DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Applicant's submission filed on 12 Aug. 2022 has been entered.
Claims 1-3 and 6-17 are currently pending and examined on the merits. 
Withdrawn Claim Objections/Rejections
The rejection of claims 1-3 and 6-13 under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the claim amendments/arguments in the Response of 12 Aug. 2022.
The rejection of claims 1-3 and 6-12 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cohen is withdrawn in view of the claim amendments/arguments in the Response of 12 Aug. 2022.  A modified prior art rejection over Cohen and/or additional references is presented below.

Response to Arguments
Applicant's arguments filed 12 Aug. 2022 have been fully considered but they are moot in view of the new grounds of rejection herein. 

Claim Rejections - 35 USC § 112, 1st para. (New Matter)
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 6-17 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite “wherein the method effectuates preparation of sperm with enhanced reproductive ability”.  The term “reproductive ability” is not defined or mentioned in the specification and is thus given its broadest reasonable interpretation consistent with the specification (see MPEP 2111).  The term “reproductive ability” is construed herein as including any aspect of reproduction.  The description of the instant specification is limited to improving specific two aspects of reproduction, namely fertility (defined as “the ability of the sperm to fertilize an egg and create a viable embryo, fetus and live-born animal” (US20200116706, [0046])) and gender bias (e.g., US20200116706, [0038]; also, Examples).  The specification does not provide support for improving other aspects of “reproductive ability” or “reproductive ability” generally, which would encompass any of a wide range of potential reproductive aspects (e.g., sperm stability or viability under different conditions, a decrease in genetic mutations, properties of the offspring, etc.).  
New claims 14 further recites that “the lectin is an Fc receptor” (wherein claim 1, from which claim 14 depends, recites that the marker indicative of sperm cell maturation is a lectin).  The specification states that the marker used in the inventioncan be an Fc receptor ([0041]) or a lectin ([0048]).  However, there is no disclosure of the species of marker which is a lectin that is an Fc receptor.  Moreover, a search of the prior art does not reveal any commonly known uses of sperm biomarkers that are a lectin that is an Fc receptor.  
As such, the claims as amended comprise new matter.

Claim Rejections - 35 USC § 112, 2nd para. (Indefiniteness)
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 6-17 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite “wherein the method effectuates preparation of sperm with enhanced reproductive ability”.  The term “reproductive ability” is not defined or mentioned in the specification and is thus given its broadest reasonable interpretation consistent with the specification (see MPEP 2111).  While the specification describes two specific aspects of sperm (fertility and gender bias), the term “reproductive ability” is construed broadly herein as including any aspect of reproduction including those that would depend on various handling and end-uses of the sperm which are not defined or recited in the claims/specification.  For example, “enhanced reproductive ability” could include any type of improved result (e.g., a decrease in genetic mutations, the occurrence of certain properties of the offspring, etc.) that occur only in some undefined circumstance (e.g., when bred under specific conditions).  As such, a skilled artisan would be unable to reasonably ascertain whether a particular sperm sample has the “enhanced reproductive ability” without assessing all possible reproductive uses of the sperm.  The metes and bounds of the claims are thus unclear.
Moreover, the recitation that “the method effectuates preparation of” such sperm makes it unclear whether some additional unrecited step is required.  This aspect of the rejection can be overcome by amending to recite that the processed sperm has the recited characteristics (as opposed to the method effectuating preparation of such sperm).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6-13 and 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Cohen (US Publication No. 2011/0076667, cited on IDS dated 21 Nov. 2019), as evidenced (in the case of claim 13) by Baker et al., Journal of andrology 25.5 (2004): 744-751.
Cohen teaches methods of optimizing the performance of mammalian sperm for fertility applications, comprising: collecting (i.e. providing) ejaculate from a mammal (e.g., cows) in a collection device pre-warmed to 32°C (about the body temperature of a bovine); incubating the ejaculate at 12°C for at least 15 minutes (i.e. under controlled conditions); mixing an aliquot of the ejaculate with a semen stabilizer (bovine serum albumin) and a fluorescently labeled antibody or ligand (either directly labeled primary antibody/ligand, or a primary antibody/ligand and a labeled secondary antibody) against a marker indicative of sperm cell maturation (e.g., a marker of sperm capacitation/acrosomal changes), and incubating the mixture at ambient temperature of 7-27° C for 20 to 30 minutes; and counting the number of sperm cells exhibiting fluorescence on the head (i.e., positive/mature cells) using a microscope or cytometer to determine the percentage of positive cells (entire doc, including [0014]-[0087]; [0105]-[0252]; Examples).  The assay may be repeated at certain time intervals (e.g., 5, 10 or 15 minute intervals) to monitor the percentage of positive cells, where the percentage of positive cells reaches a peak and then begins to decline over time (Example 2). The semen may then be processed into semen straws (i.e. for ART) using methods known in the art, including adding extenders to the semen prior to processing ([0145]-[0247]; extenders are interpreted as synonymous with a protective diluent).  Cohen explains that the ability to select sperm to achieve a higher proportion of fertility, or for gender selection, in artificial insemination is highly advantageous, and that the methods may be utilized for a variety of assisted reproductive technologies such as intrauterine insemination, intracytoplasmic sperm injection, or in vitro fertilization ([0002]-[0007] [0105]-[0112]; Examples 8-11).  
Regarding the recitation of a “marker indicative of sperm cell maturation [which] is a lectin” in claim 1, Cohen discloses that the marker used in the method can be a lectin ([0077]) and that binding of a first ligand to the sperm can evoke the presence of a marker which is then detected with an antibody ligand (claim 17; [0054]).  Cohen further teaches that the sperm can be assayed for binding to various lectins including Pisum sativum lectin (PSA) and peanut lectin (PNA) (i.e. P. sativum agglutinin and peanut agglutinin) ([0237]).  Pisum sativum lectin and peanut lectin are disclosed in the instant specification as examples of ligands/markers indicative of sperm cell maturation (Spec., Examples, including [0093] of published App. No. 20200116706).  Labeling sperm with a lectin as in Cohen would result in the bound lectin serving as a marker (i.e. evoking a second marker) which could then be detected with a labeled secondary antibody.  It would have been obvious to use a secondary antibody for detection of bound lectin in the method of Cohen because Cohen teaches that the assay can be carried out using either a labeled primary antibody/ligand, or a primary antibody/ligand coupled with a labeled secondary antibody and that use of a secondary antibody can increase sensitivity of detection (claim 14-24; [0141]).
Regarding the step in claim 1 of “processing remaining sperm for assisted reproduction, after the percentage of positive cells in the latest aliquot being assayed begins to decline from an initial peak but before a subsequent peak in the percentage of positive cells”, the Examples of Cohen disclose monitoring the % of positive cells in real-time until a peak is reached and the % begins to decline, and then processing the sperm for ART after the peak (e.g., 2 hours after) (Examples 2-10).  As shown in Figs. 5A, 5B, 10A, 10B and 14, such collection results in processing of the sperm “after the percentage of positive cells in the latest aliquot being assayed begins to decline from a peak but before the [any] subsequent peak in the percentage of positive cells”.
Regarding claim 13 (wherein the marker is a lectin which is indicative of sperm cell capacitation), Cohen teaches that the marker can be various lectins such as LEA, PNA, etc. ([0237]) and Baker evidences that binding of such lectins are known to be indicative of mammalian sperm capacitation (Baker, Table 1; Figs. 1 and 2).  Thus, it would have been obvious to utilize a lectin according to Cohen, such as LEA, which is indicative of sperm capacitation.
Regarding claim 17, Cohen teaches processing sperm after a predetermined time interval after an initial peak in marker expression wherein the time period can be “minutes or hours” ([0075], [0078], [0112], [0128]).  Cohen teaches a range of time periods between the initial peak and the processing steps from minutes to hours and such range is close to and/or overlapping with the recited range of within 30 minutes (which is sufficient to establish prima facie obviousness; see MPEP 2144.05, I.).  Moreover, it would have been obvious to one of ordinary skill to use routine optimization to discover the optimal or usable time range for processing the sperm sample (see MPEP 2144.05, II.).  Both the method of Cohen and the claimed method use the same methodology for the substantially same purpose of optimizing sperm fertility and/or gender bias.  Moreover, Applicant has not provided any evidence of criticality with respect to the claimed range that is commensurate in scope with the claims.


Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467.  The examiner can normally be reached on M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J YAMASAKI/             Primary Examiner, Art Unit 1657